Citation Nr: 0806161	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  00-17 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Evaluation of internal derangement of the left knee, 
currently rated as 10 percent disabling.

2.  Evaluation of bilateral plantar fasciitis with heel 
spurs, currently rated as 10 percent disabling.

3.  Evaluation of irritable bowel syndrome (IBS), currently 
rated as 10 percent disabling.

4.  Evaluation of sinusitis/rhinosinusitis, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from April 1978 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Board remanded the issue of entitlement to service 
connection for IBS in May 2001, and that benefit was 
subsequently granted.  The veteran thereafter perfected an 
appeal pertaining to the evaluation of that disability.  The 
Board also remanded issues pertaining to the evaluation of 
the veteran's allergic rhinitis and bilateral plantar 
fasciitis in May 2001.  Additionally, the issue pertaining to 
evaluation of the veteran's left knee disability was remanded 
for the issuance of a statement of the case.  


FINDINGS OF FACT

1.  Internal derangement of the left knee is manifested by 
pain and limitation of flexion, with no evidence of 
instability.

2.  Bilateral plantar fasciitis with heel spurs is manifested 
by pain and swelling; there is no evidence of marked 
deformity or characteristic callosities.

3.  IBS is manifested by frequent constipation and 
intermittent diarrhea; there is no evidence of constant 
abdominal distress.

4.  Sinusitis/rhinosinusitis is productive of no more than 
three to six non-incapacitating episodes per year 
characterized by headaches, pain purulent discharge or 
crusting.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
internal derangement of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5299-5259 (2007).

2.  The criteria for a rating in excess of 10 percent for 
bilateral plantar fasciitis with heel spurs have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.71a, Diagnostic Code 5276 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for irritable bowel syndrome have not been met. 38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 
(2007).

4.  The criteria for an evaluation in excess of 10 percent 
for sinusitis/rhinosinusitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97; 
Diagnostic Code 6512 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the instant case, the veteran's claim was received in May 
1998, prior to the enactment of the VCAA.

A letter dated in May 2002 asked the veteran to identify 
treatment providers for her IBS, sinusitis and plantar 
fasciitis.  

An additional May 2002 letter explained the VCAA and informed 
the veteran that claims that had been previously determined 
to be not well grounded would be readjudicated.  She was told 
that VA would make reasonable efforts to obtain evidence 
supportive of her claims.  

A January 2004 letter explained the evidence necessary to 
establish higher evaluations for the veteran's service-
connected disabilities.  The letter suggested various types 
of evidence that might be considered in deciding the 
veteran's claim.  She was told how VA would assist her in 
obtaining evidence.  The evidence of record was discussed.  
An April 2004 letter explained the evidence necessary to 
support higher initial ratings for sinusitis and bilateral 
plantar fasciitis.  The evidence of record was listed.  The 
veteran was told how VA would assist her, and the actions 
that VA had taken in her claim.  A May 2004 letter provided 
essentially the same guidance pertaining to the veteran's 
service-connected IBS and left knee disability.  The letters 
comply with Vazquez-Flores v. Peake type notice.

A March 2006 letter advised the veteran of the manner in 
which VA establishes disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, she was not prejudiced thereby.  The content of 
the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  Numerous VA examinations have 
been conducted.  The veteran was scheduled to testify before 
a Veterans Law Judge in September 2005, but failed to appear 
for her hearing.  Neither the veteran nor her representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 
The Board has considered whether a staged rating is 
warranted. However, the disability has not significantly 
changed and a uniform evaluation is warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

	Left Knee

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

Where there is dislocated semi lunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, a 20 
percent evaluation is assignable pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5258.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees. A 10 percent rating is warranted where 
flexion of the leg is limited to 45 degrees and a 20 percent 
rating is warranted where flexion is limited to 30 degrees.  
Where flexion is limited to 15 degrees, a 30 percent rating 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2007).

The VA Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  Two of those GC opinions reflect that a 
veteran who has limitation of motion and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Also, in a GC Precedent Opinion, VAOPGCPREC 9-2004 (September 
17, 2004), it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to adequately compensate for functional loss associated 
with injury to the leg.

On VA general medical examination in October 1998, the 
veteran reported that she wore a brace when she was active 
because her knee gave way approximately five times per year.  
She indicated that her knee problem did not allow her to 
squat, kneel, or climb stairs frequently.  The veteran had 
full range of motion of the left knee while supine.  There 
was crepitus and positive McMurray test, as well as positive 
patellar grind.  Apprehension and Lachman's tests were 
negative.  There was no heat, redness, or swelling of the 
knees.  X-rays were negative.  The impression was internal 
derangement of the left knee.

An additional VA examination of the veteran's left knee was 
carried out in October 2005.  The examiner noted that the 
veteran had not undergone surgery and that she used no brace 
or ambulatory aid.  The veteran reported that her left knee 
hurt once or twice per week.  She indicated that her pain was 
on average 4 on a scale from 1 to 10.  She denied flare-ups 
but noted that her pain increased if she was on her feet for 
more than two hours at a time.  She indicated that she had 
slight occasional swelling and popping and that her knee gave 
way once or twice a week.  The examiner noted that the 
disability had no effect on work but precluded sports and 
bike riding.  Physical examination revealed a minor limp on 
the left and some tenderness medially.  Cruciate and 
collateral ligaments were stable.  McMurray test was 
negative, as was internal and external torsion testing.  
There was no effusion, crepitation, or fatigability.  Motor 
strength was 5/5.  Range of motion testing revealed extension 
to zero and flexion to 110 actively and 120 passively.  The 
veteran complained of some tightness at terminal flexion.  
There was no change with repetitive motion.  X-rays were 
normal.  The impression was left knee strain.  The examiner 
reiterated that there was no sign of instability, and 
concluded that functional impairment was between slight and 
moderate.  

The veteran is in receipt of a 10 percent evaluation for 
internal derangement of the left knee, which the AOJ 
evaluated by analogy to the criteria for 
instability/subluxation of the knee.  The current evaluation 
contemplates impairment of the knee which involves slight 
subluxation or lateral instability.  In order to warrant a 
higher evaluation under these criteria, the evidence must 
demonstrate that the impairment due to subluxation or lateral 
instability is moderate.  Upon close examination of the 
record, the Board finds that the criteria for a higher 
evaluation are not met.  The Board acknowledges the veteran's 
reports of giving way of her knee.  However, her left knee 
has been found to be clinically stable.  Her own report of 
giving way is unsupported and accorded less probative weight 
that the observations of the skilled professional.  As such, 
the criteria for a higher evaluation under the criteria for 
subluxation or lateral instability are not met.

As noted above, the AOJ has rated by analogy, using DC 5299-
5257.  Since there is no reliable evidence of instability or 
subluxation, the choice of this particular analogy is odd and 
unsupported.  In fact nothing in the rating decisions 
establishes that the AOJ accepted the presence of instability 
or subluxation.  At best, the 10 percent evaluation seems to 
be based upon the presence of some functional impairment 
rather than instability or subluxation.  As such, 
modification of the diagnostic code is not prejudicial to the 
appellant.

In regard to classification of internal derangement, the AOJ 
could have rated by analogy to DCs 5258 and 5259.  However, 
an evaluation in excess of 10 percent would not be warranted 
as there is an absence of reliable evidence of locking and 
effusion into the joint.

The Board has also considered whether a separate evaluation 
is warranted for limitation of motion of the left knee.  The 
current evaluation would contemplate the presence of 
periarticular pathology productive of painful motion.  
38 C.F.R. § 4.59 (2007).  In the alternative, minimum 
separate evaluations based on limitation of motion require 
flexion limited to 45 degrees or extension limited to 10 
degrees.  The evidence demonstrates that the veteran has full 
extension, and flexion limited to 110 degrees.  The veteran 
has reported pain in her left knee, which must be considered 
by the Board.  38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the evidence does 
not show that pain causes limitation of motion that would be 
compensable under diagnostic codes 5260 or 5261.  Clearly, 
she has not presented lay or medical evidence of the 
functional equivalent of any limitation of extension or 
flexion limited to 30 degrees.  At best, there is 
periarticular pathology productive of painful motion 
warranting no more than the minimum compensable evaluation 
for the knee.

The Board again notes that the appellant does not have 
instability or subluxation and that the analogy to such 
diagnostic code was inappropriate.  Regardless, the overall 
degree of disability is no more than 10 percent disabling. 

Accordingly, the Board finds that the disability does not 
more nearly approximate the criteria for a higher rating than 
those for the currently assigned 10 percent rating.

        Plantar Fasciitis with Heel Spurs

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, assignment 
of a 20 percent rating is warranted if the severe pes planus 
is unilateral; 30 percent if severe pes planus is bilateral.  
For pronounced pes planus manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
assignment of a 30 percent rating is warranted if the 
pronounced pes planus is unilateral; 50 percent if pronounced 
pes planus is bilateral.

For other injuries of the foot, a 10 percent rating 
contemplates a moderate disability; a 20 percent rating 
contemplates a moderately severe disability; and a 30 percent 
rating contemplates a severe disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

On VA general medical examination in October 1998, the 
veteran related that she had problems with her feet, and that 
she had been treated through a military podiatrist and had 
been given orthotics.  She complained of continued pain which 
prevented her from playing sports.  

Physical therapy records from Luke Air Force Base indicate 
that the veteran was treated for left heel pain from November 
1998 to January 1999.  The provider noted that both feet were 
affected and that the veteran had orthotics.

A VA orthopedic examination was carried out in March 2003.  
The veteran complained of pain in her feet, right greater 
than left.  She stated that they got sore if she stood for 
more than an hour.  Physical examination revealed slight 
tenderness at the plantar aspect of the right foot, but none 
on the left.  There was no tenderness of either heel.  There 
was no swelling.  The impression was right foot with minimal 
plantar fasciitis and left foot with no clinical plantar 
fasciitis and normal examination.  The examiner concluded 
that there was no impairment on the left and minimal 
impairment on the right.

An April 2004 letter from the veteran's podiatrist indicates 
that the veteran was initially treated in July 1998.  He 
noted that the veteran remained under treatment and was 
responding well to conservative modalities.  He predicted 
resolution of her symptoms.  

On VA examination in December 2004, the veteran reported that 
her feet bothered her equally, and that per pain was on 
average a 6 on a scale from 1 to 10.  She endorsed occasional 
swelling.  She indicated that her feet hurt if she walked for 
more than one hour and that she was unable to play soccer or 
use the treadmill or stair climber any more.  Physical 
examination revealed tenderness in the plantar fascia region, 
the dorsum of the feet, and the planter aspect of the mid 
foot.  There was no swelling.  Capillary circulation was 
normal.  There was no abnormal heel varus or valgus.  
Achilles alignment was normal.  Range of motion was within 
normal limits and there were no complaints of pain.  There 
was no change with repetition.  The impression was calcaneal 
spurs and plantar fasciitis.  The examiner concluded that the 
functional impairment of the plantar fasciitis was slight.

On VA examination in September 2006, the veteran was noted to 
suffer from bilateral slight plus pes planus with no pes 
cavus.  She had full length orthotics with a midfoot pad.  
There was no varus or valgus of the heel, and Achilles 
alignment was normal.  There was no evidence of abnormal 
weight bearing.  There was no swelling.  There was tenderness 
of the mid-plantar aspect of both feet and the base of the 
heels bilaterally.  Range of motion was normal with no 
complaint of pain and no change with repeat testing.  The 
assessment was bilateral plantar calcaneal spurs with 
minimal, if any, functional impairment.  There was no 
weakness, fatigability, or incoordination.  The examiner 
noted that there would be additional functional impairments 
with extended use, with walking limited to one mile.  

A higher rating for the veteran's bilateral plantar fasciitis 
requires evidence of marked deformity, pain on manipulation 
and use, indication of swelling on use, and characteristic 
callosities.  Alternatively, a higher rating is also 
available where there is moderately severe disability caused 
by foot injury.  Having carefully reviewed the record, the 
Board concludes that a higher evaluation for the veteran's 
bilateral plantar fasciitis is not for assignment.  The March 
2003 VA examiner concluded that there was no impairment on 
the left and minimal impairment on the right.  The December 
2004 examiner stated that functional impairment was slight.  
In September 2006, the VA examiner indicated that range of 
motion was normal with no complaint of pain, and that 
functional impairment was at worst minimal.  

While the veteran has complained of pain, the Board finds 
that the most persuasive evidence is the various VA 
examinations which show only slight functional impairment due 
to plantar fasciitis.  The objective evidence does not show 
that the veteran has marked deformity.  While pain on use is 
noted, the evidence does not show that pain on manipulation 
is accentuated.  Despite the veteran's complaints of 
swelling, there are no callosities.

As stated previously, the Board is required to consider the 
effect of pain and weakness when rating a disability of the 
musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45 (2006); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, excess 
motion, incoordination, fatigability, and pain on motion, in 
determining that the preponderance of the evidence is against 
the claim of entitlement to a rating greater than 10 percent 
for bilateral plantar fasciitis.  In fact, the Board notes 
that pain on manipulation and use is explicitly mentioned in 
the criteria for evaluation of flat feet and has thus been 
specifically considered.  While the veteran has complaints of 
fatigability and pain with use, the objective findings show 
no more than slight disability.  

Accordingly, the Board finds that the disability does not 
more nearly approximate the criteria for a higher rating than 
those for the currently assigned 10 percent rating.

The Board has also considered whether a higher rating is 
warranted under any other potentially applicable diagnostic 
code but has determined that the most appropriate diagnostic 
code for rating the disability is the diagnostic code for 
flat feet and that no reasonable basis exists for assigning a 
higher rating under another diagnostic code.  The veteran 
does not have claw foot, hammer toes, or malunion or nonunion 
of the tarsal or metatarsal bones; therefore, consideration 
of Diagnostic Codes 5278, 5282, or 5283 is not warranted.

	Irritable Bowel Syndrome

Irritable bowel syndrome (IBS) is evaluated pursuant to 
Diagnostic Code 7319, which provides that a 10 percent 
evaluation is assignable for moderate irritable colon 
syndrome (spastic colitis, mucous colitis, etc.) with 
frequent episodes of bowel disturbance and abdominal 
distress.  A 30 percent evaluation is assignable for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress.  38 C.F.R. § 4.114, DC 7319 (2006).

On VA examination in December 1998, the veteran reported a 
five year history of frequent, intermittent episodes 
manifested by acute onset of bloating, abdominal distension, 
and cramps, generally followed by nausea, bouts of diarrhea, 
and occasional vomiting.  She indicated that the symptoms 
occurred on an intermittent basis, roughly every six weeks or 
so, and generally left her feeling ill for 24 to 48 hours.  
The examiner noted that the veteran's weight had remained 
stable during the previous year.  The veteran reported some 
mild relief with anti-gas compounds.  She related that she 
was not on any prescription medications.  She denied 
knowledge of any specific dietary precipitants of her 
symptoms.  Physical examination revealed a soft, non-tender 
abdomen.  Laboratory testing was within normal limits.  
Flexible sigmoidoscopy, small bowel series, and barium enema 
were all within normal limits.  The assessment was chronic, 
recurrent episodes of bloating, gas, loose stools, and 
constipation at times associated with nausea and vomiting.  
The examiner indicated that the workup did not reveal any 
specific abnormalities but determined that the veteran's 
symptoms might be related to an irritable bowel type of 
syndrome.  He noted that there was no evidence of any 
mechanical obstructions to account for the veteran's 
symptoms.

A March 2001 treatment record from Luke Air Force Base 
indicates that the veteran was seen for an irritable bowel 
syndrome exacerbation.  She complained of constipation with 
significant pain and bloating.  The provider noted that an 
enema had helped.  Objectively, the veteran's abdomen was 
soft with mild bilateral upper quadrant tenderness.  There 
was minimal distension and no rebound or guarding.  

The veteran was afforded a VA gastrointestinal examination in 
May 2003.  The examiner noted that her current symptoms 
consisted mainly of constipation, which came on quite 
frequently and might last for three to four days.  The 
veteran also reported abdominal pain associated with 
bloating.  She noted that she developed diarrhea as her 
symptoms were subsiding.  She stated that her symptoms 
sometimes caused her to miss work.  Physical examination 
revealed no evidence of malnutrition.  Chemistry profile was 
normal.  Complete blood count and thyroid profile were 
normal.  A lactose tolerance test was on the lower end of 
normal.  Colonoscopic biopsies were essentially normal with 
no evidence of colitis.  Overall, the examiner noted that the 
veteran had a long history of chronic symptoms suggestive of 
irritable bowel syndrome.

An April 2004 letter from the veteran's primary care provider 
at Luke AFB indicates that the veteran had been seen in 1999, 
2001, and 2002 for IBS.  She noted that the veteran's IBS was 
stable in 2002 and that her prescriptions were renewed.  She 
stated that the veteran had not been seen for IBS since then.  

On VA examination in November 2006, the examiner noted a long 
history of constipation which lasted three to four days.  The 
veteran noted that the constipation was made worse by a high 
fiber diet.  She reported abdominal pain with bloating 
approximately once per week, lasting two to six hours and 
followed by diarrhea.  She indicated that she had nausea and 
vomiting every two  months, accompanying severe attacks of 
abdominal pain.  She otherwise denied vomiting.  The examiner 
noted that the veteran had gained approximately 10 pounds in 
the previous year.  He also noted that testing had been 
normal.  Physical examination of the veteran's abdomen 
revealed masses or tenderness.  A complete blood count was 
normal.  The diagnosis was irritable bowel syndrome.  

Upon review of the evidence pertaining to this claim, the 
Board finds that a higher evaluation for IBS is not 
warranted.  The current 10 percent evaluation contemplates 
frequent episodes of bowel disturbance and abdominal 
distress.  A higher evaluation requires the presence of 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress.  The record demonstrates that the veteran has 
episodes of abdominal pain with bloating approximately once 
per week, and that she experiences vomiting and nausea 
approximately every two months.  Laboratory work has been 
essentially normal.  The veteran's outpatient provider at 
Luke AFB indicates that the veteran has been medicated for 
IBS but had not been seen since 2002.  In summary, the 
evidence does not show alternating diarrhea and constipation 
with more or less constant abdominal distress.  Rather, the 
record demonstrates that the veteran's symptoms, while 
troublesome, are intermittent.

In light of the above discussion, the Board finds that the 
disability does not more nearly approximate the criteria for 
a higher rating than those for the currently assigned 10 
percent rating.

	Sinusitis/Rhinosinusitis

This veteran's sinusitis/rhinosinusitis has been evaluated as 
10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6512, which pertains to chronic frontal sinusitis.   
Diagnostic Codes 6510 through 6514 pertain to various types 
of sinusitis, each of which is rated pursuant to a general 
rating formula for sinusitis.  Diagnostic Code 6510 pertains 
to chronic pansinusitis sinusitis; 6512 pertains to chronic 
frontal sinusitis; 6513 pertains to chronic maxillary 
sinusitis; and 6514 pertains to chronic sphenoid sinusitis.  

Under the general rating formula, a noncompensable evaluation 
contemplates sinusitis detected by X-ray only.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97.

On VA general medical examination in October 1998, the 
veteran reported that she had recurrent sinusitis and that 
she occasionally had to take antibiotics.  

In March 2001, the veteran presented at the Luke AFB Family 
Practice Clinic with increased runny nose, itchy and runny 
eyes, and nighttime congestion of two weeks' duration.  She 
reported a history of similar symptoms.  Physical examination 
revealed edematous and pale turbinates with ropey discharge.  
The veteran's throat was pink without exudates.  Her eyes 
were teary, with red lid margins and allergic shiners.  The 
assessment was allergic rhinitis.  An upper respiratory 
infection was assessed in December 2001.  

On VA examination in May 2003, the examiner noted that during 
service, the veteran tested positive for various allergens 
but that she did not progress through a course of 
immunotherapy.  He noted that since that time, she had been 
treated with various allergy medications, sinus 
decongestants, nasal steroids, an ophthalmic allergy drops.  
The veteran stated that she had been seen several times at 
Luke AFB and had been medicated for sinusitis.  She endorsed 
morning nasal congestion; intermittent pressure in the 
forehead, around the eyes, and in the cheeks; and postnasal 
drip.  Physical examination revealed a normalocephalic, 
atraumatic head.  
There were no obvious facial deformities and no warmth or 
edema in the periorbital region.  The sinuses were percussed 
without tenderness.  Examination of the ears indicated no ear 
fluid, lumps, or perforations.  Nasal cavity examination 
revealed minimal clear rhinitis throughout the mucosae.  The 
turbinates were moderately edematous.  No polyp formation or 
mucous was noted.  The septum was essentially midline and 
without deformities or septal spurs.  The oral examination 
was unremarkable.  The examiner reviewed a November 1998 
maxillofacial CT and noted that there were maxillary sinus 
changes with minimal mucoperiosteal thickening.  He also 
reviewed an April 2003 CT and noted that it revealed no 
significant sinus change.  The impression was mild 
rhinosinusitis and allergic rhinitis.  He related that the 
rhinosinusitis seemed to be seasonal in nature and did cause 
symptomatology including nasal congestion, postnasal drip, 
and occasional sinus pain and pressure.  He noted that the 
veteran was treated with nasal steroids, antihistamines, and 
occasional decongestants, and that she only infrequently 
required an examination and prescription for antibiotics.   

An additional VA examination was carried out in January 2005.  
The veteran reported that she received treatment at Luke AFB 
and that she had flare-ups in the spring and fall.  She 
indicated that she usually had four episodes per year that 
she self-treated with sinus pills, Claritin, Flonase, heat, 
and saline washes.  She related that if self-treatment was 
not successful she sought medical treatment and was 
prescribed antibiotics.  On physical examination, the 
veteran's septum was midline and the turbinates were not 
engorged.  There was no evidence of purulent drainage.  The 
examiner concluded that the veteran still had allergic 
rhinitis that was well controlled, with four flare-ups of 
rhinitis and rhinosinusitis per year, one requiring 
antibiotics for no more than 10 days.  

On VA examination in September 2006, the veteran reported 
that she took Claritin and Flonase daily.  She indicated her 
belief that those medications had prevented worsening 
symptoms.  The examiner noted that while the veteran was 
found to have sensitivities to various allergens, she had not 
been treated with immunotherapy or allergy shots.  The 
veteran reported that she was unable to do much when she had 
severe symptoms, approximately five days per year.  Physical 
examination revealed moderately large turbinates and a 
straight septum.  The veteran's nasal airway was fairly good.  
Endoscopically, the middle meatus was normal without evidence  
polyps.  The nasal pharynx was clear and the larynx was 
normal.  The examiner noted that previous CT scans had 
revealed minimal evidence of mucosal thickening of the 
maxillary sinuses.  The impression was allergic rhinitis with 
possibly sinusitis.  

The current 10 percent evaluation contemplates one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Having reviewed the record pertaining 
to this disability, the Board has determined that the 
criteria for a higher evaluation have not been met.  In this 
regard, it is noted that a higher evaluation for 
sinusitis/rhinosinusitis requires three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The evidence demonstrates that the 
veteran has not required prolonged antibiotic treatment three 
or more times per year, nor does it show that the veteran 
suffers from more than six non-incapacitating episodes per 
year.  Rather, the record demonstrates that the veteran 
suffers from mild rhinosinusitis and allergic rhinitis, and 
that the veteran, by her own report receives antibiotics for 
her symptoms no more than once per year.  Moreover, she 
reports that she usually has four episodes per year that she 
self treats.  Her symptoms are clearly addressed by the 
current 10 percent evaluation.

In summary, the veteran's symptoms of 
sinusitis/rhinosinusitis are fully addressed by the criteria 
for the currently assigned 10 percent evaluation.  
Accordingly, a higher evaluation is not for application.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral plantar fasciitis with heel spurs is denied.

Entitlement to an evaluation in excess of 10 percent for IBS 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
sinusitis/rhinosinusitis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


